DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. USPG Pub No.: US 2015/0177653 in view of Ito USPG Pub. No.: US 2007/0201911.
Regarding Claim 1, Seki teaches a transfer belt (figure 1, 8), to be used in a state of being in contact with a cleaning member (12) and an image carrier (1), and to which a developer image is to be transferred from the image carrier (seen in figure 1), the transfer belt comprising: 
a surface layer (figure 3(a), 82) in contact with the image carrier and the cleaning member (seen in figures 1 and 2); and 
a base layer (81) disposed at a position more apart from the image carrier and the cleaning member than the surface layer (seen in figures 1-3), 
wherein the surface layer is provided with grooves (figure 3c, 84) formed by transferring a predetermined mold shape and extending in a first direction along a moving direction of the transfer belt in an operating state (seen in figure 3), and 
Although Seki teaches a surface layer roughness of .3 μm, the reference does not explicitly teach wherein an arithmetic average roughness of the surface layer in a predetermined region is less than or equal to 0.2 µm.  However, Ito teaches wherein an arithmetic average roughness of the surface layer in a predetermined region is less than or equal to 0.2 µm [0061].  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Seki with those of Ito because a surface roughness larger than .2 results in poor cleaning performance, as tested in Ito, and causes a cleaning device abutting the surface of the belt to become tacky (see Ito [0061]).
Regarding Claim 4, Seki teaches the transfer belt according to claim 1, wherein a thickness of the surface layer is greater than or equal to 1 µm and less than or equal to 3 µm (see [0048]).
Regarding Claim 5, Seki teaches the transfer belt according to claim 4, wherein the surface layer contains conductive metallic oxide particles [0047].
Regarding Claim 6, Seki teaches the transfer belt according to claim 5, wherein the conductive metallic oxide particles include antimonic acid zinc particles [0047].
Regarding Claim 10, Ito, as applied above, teaches The transfer belt according to claim 1, wherein the arithmetic average roughness of the surface layer is greater than or equal to 0.05 µm [0061].
Regarding Claim 12, Seki teaches the transfer belt according to claim 1, wherein an image forming apparatus comprising: the transfer belt according to claim 1; the image carrier (figure 1, 1); and the cleaning member (12).
Regarding Claim 13, Seki teaches the image forming apparatus according to claim 12, wherein the cleaning member is provided with a blade made of an elastic material [0039)-[0040], wherein the blade has an attachment end attached to an apparatus main body (seen in figure 2), and a free end configured to come into contact with the surface layer of the transfer belt (seen in figure 2), and wherein the free end extends from the attachment end toward an upstream side in the moving direction of the transfer belt (seen in figure 2). 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. USPG Pub No.: US 2015/0177653 in view of Ito USPG Pub. No.: US 2007/0201911 in further view of Seki et al. USPG Pub No.: US 2015/0177653.
Regarding Claim 9, Seki teaches the transfer belt according to claim 1, but does not explicitly teach wherein a friction coefficient between the cleaning member and the surface layer is less than or equal to 0.7. Rather Seki teaches wherein teach wherein a friction coefficient between the cleaning member and the surface layer should be in a low range in order to prevent wear (see [0056] which states: “PTFE resin particles (of an emulsion polymerization type) may preferably be used from a viewpoint that a friction coefficient of the surface of particles is low and a degree of wearing of another member, such as the cleaning blade 21, contacting the surface layer 82 of the intermediary transfer belt 8 can be reduced”). In short, one of ordinary skill in the art at the time of filing to have optimized the claimed range of the friction coefficient to be .7 or less in order to prevent wearing based on this teaching (see Seki [0056] and MPEP 2144.05 II (B) in which the friction of coefficient, in this instance, would be the result effective variable that can be optimized). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. USPG Pub No.: US 2015/0177653 in view of Ito USPG Pub. No.: US 2007/0201911 in further view of Yoshida et al. USPG Pub. No.: US 2018/0217522.
Regarding Claim 11, Seki teaches the transfer belt according to claim 1, but is silent in explicitly teaching wherein an auxiliary layer is further disposed on a side opposite to a side where the surface layer is disposed across the base layer.  However, Yoshida teaches wherein an auxiliary layer is further disposed on a side opposite to a side where the surface layer is disposed across the base layer (see figure 7 in which 209a is the base layer and 209c is the inner surface layer as described in [0070]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teaching of Seki with the third layer of Yoshida in order to decrease the electrostatic attracting force acting between the photosensitive drum and the intermediate transfer belt at the primary transfer portion, which in turn causes the frictional force between the photosensitive drum and the intermediate transfer belt to be decreased (as described in Yoshida [0074]).
Allowable Subject Matter
Claims 2-3, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852